 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO(Master Masonry, Inc.) and Gunzer BeaufortLaborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO(Catalytic, Inc.) and Ronald GriffinLaborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO(Meehan and Wineman, Inc.) and Joseph Bar-bourLaborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO(Hospital Building & Equipment Company) andLarry JohnsonLaborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO (Fas-track Construction Company, Incorporated) andCalvin Hill. Cases 4-CB-4578, 4-CB-4569, 4-CB-4574, 4-CB-4582, and 4-CB-458926 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 14 November 1983, Administrative LawJudge Thomas D. Johnston issued the attached de-cision. The Respondent filed exceptions, and theGeneral Counsel filed an answer to Respondent'sexceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder. IORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LaborersLocal Union 332 a/w Laborers International Unionof North America, AFL-CIO, Philadelphia, Penn-' The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.' In the absence of exceptions we adopt the judge's conclusion that theRespondent did not violate Sec. 8(bXIXA) and (2) of the Act by causingor attempting to cause Meehan and Wineman, Inc. to terminate JosephBarbour.' We will issue a new notice to employees to reflect par. 2(g) of therecommended Order.269 NLRB No. 70sylvania, its officers, agents, and representatives,shall take the action set forth in the Order exceptthat the attached notice is substituted for that ofthe administrative law judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered. us to post and abide by this notice.WE WILL NOT cause or attempt to cause MasterMasonry, Inc., Hospital Building & EquipmentCompany, Fastrack Construction Company, Incor-porated, and Catalytic, Inc. to lay off, terminate, ornot hire Gunzer Beaufort, Larry Johnson, CalvinHill, or Ronald Griffin or any other employee inviolation of Section 8(a)(3) of the Act.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you in Section 7 of the Act except tothe extent that such rights may be affected by anagreement requiring membership in a labor organi-zation as a condition of employment as authorizedby Section 8(a)(3) of the Act.WE WILL make Gunzer Beaufort, Larry John-son, Calvin Hill, and Ronald Griffin whole for anyloss of wages and benefits suffered by the reason ofthe discrimination against them from the dates oftheir layoff, termination, or causing them not to behired to the dates of their reinstatement by the re-spective employers Master Masonry, Inc., HospitalBuilding & Equipment Company, Fastrack Con-struction Company, Incorporated, and Catalytic,Inc. to their former or substantially equivalent jobsor to the dates that they secure substantially equiv-alent employment with some other employer, withinterest thereon.WE WILL notify Gunzer Beaufort, Larry John-son, Calvin Hill, and Ronald Griffin and their re-spective employers Master Masonry Inc., HospitalBuilding & Equipment Company, Fastrack Con-struction Company, Incorporated, and Catalytic,Inc., in writing, that we have no objections to theiremployment by employers, and WE WILL requestthat Master Masonry, Inc., Hospital Building &Equipment Company, Fastrack Construction Com-pany, Incorporated, and Catalytic, Inc. rehire orhire or as the case may be their respective employ-ees Gunzer Beaufort, Larry Johnson, Calvin Hill,and Ronald Griffin.366 LABORERS LOCAL 332 (MASTER MASONRY)WE WILL expunge from our files any referencesto the layoff, termination or causing not to be hiredof Gunzer Beaufort, Larry Johnson, Calvin Hilland Ronald Griffin and WE WILL notify each ofthem, in writing, that this has been done and thatthe incidents involving this unlawful conduct willnot be used as a basis for future personnel actionsagainst them, and WE WILL ask Master Masonry,Inc., Hospital Building & Equipment Company,Fastrack Construction Company, Incorporated, andCatalytic, Inc. to remove any references in theirfiles to the layoff, termination, or causing not to behired of Gunzer Beaufort, Larry Johnson, CalvinHill, and Ronald Griffin and will notify each ofthem that we have asked these employers to dothis.LABORERS LOCAL UNION 332 A/WLABORERS INTERNATIONAL UNIONOF NORTH AMERICA, AFL-CIODECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.These consolidated cases were heard at Philadelphia,Pennsylvania, on July 5 and 6, 1983,1 pursuant to anamended charge filed by Gunzer Beaufort, an individual,in Case 4-CB-4578 on March 312 and on charges filedby individuals Ronald Griffin in Case 4-CB-4569 on Jan-uary 18, Joseph Barbour in Case 4-CB-4574 on January24, Larry Johnson in Case 4-CB-4582 on February 1,and by Calvin Hill in Case 4-CB-4589 on February 4against Laborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO (herein re-ferred to as the Respondent), and a consolidated com-plaint issued in Cases 4-CB-4578, 4-CB-4582, and 4-CB-4589 on March 31, a complaint issued in Case 4-CB-4569 on March 18 and a complaint issued in Case 4-CB-4574 on March 10.These complaints, as amended at the hearing, allegethe Respondent caused Master Masonry, Inc. (herein re-ferred to as Master) to lay off Gunzer Beaufort, causedHospital Building & Equipment Company (herein re-ferred to as Hospital Building) not to hire Larry John-son, caused Fastrack Construction Company, Incorporat-ed (herein referred to as Fastrack) not to hire CalvinHill, and caused Meehan and Wineman, Inc. (herein re-ferred to as Meehan) to terminate Joseph Barbour be-cause Beaufort, Johnson, Hill, and Barbour were notmembers of the Respondent and caused Catalytic, Inc.(herein referred to as Catalytic) to terminate RonaldGriffin because the Respondent believed Griffin was nota member of the Respondent thereby causing or attempt-ing to cause these employers to discriminate against theseemployees in violation of Section 8(a)(3) of the NationalI All dates referred to are in 1983 unless otherwise stated.2 The original charge was filed on January 27.Labor Relations Act (herein referred to as the Act) andthereby violated Section 8(bXIl)(A) and (2) of the Act.The Respondent in its answers dated March 22 andApril 4 to these complaints and amended at the hearingdenies having violated the Act as alleged.The issues are whether the Respondent violated Sec-tion 8(b)(1XA) and (2) of the Act as alleged by discri-minatorily causing Master, Hospital Building, Fastrack,Catalytic, and Meehan not to hire Johnson or Hill, to layoff Beaufort, and to terminate Griffin or Barbour becausethey were not members of the Respondent or in the caseof Griffin because the Respondent believed he was not amember of the Respondent.On the entire records in this case and from my obser-vations of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingsFINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSMaster, a Pennsylvania corporation with its principaloffice located at Philadelphia, Pennsylvania, is engagedin the masonry construction business. During the 12-month period preceding March 31 in the course of itsoperations it provided services, valued in excess of$50,000, directly to firms located outside the Common-wealth of Pennsylvania.Hospital Building, a Missouri corporation, is engagedin the construction of hospitals and other medical facili-ties. During the 12-month period preceding March 31 inthe course of its operations it provided services, valuedin excess of $50,000, directly to firms located outside theState of Missouri.Fastrack, with its principal office located at Philadel-phia, Pennsylvania, is engaged as a general contractor inthe construction business. During the 12-month periodpreceding March 31 in the course of its operations it pur-chased and received goods and supplies, valued in excessof $50,000, directly from points located outside the Com-monwealth of Pennsylvania.Catalytic, a Pennsylvania corporation, with its princi-pal office located at Philadelphia, Pennsylvania, is en-gaged in the construction business. During the 12-monthperiod preceding March 18 in the course of its oper-ations it performed services, valued in excess of $50,000,for customers located outside the Commonwealth ofPennsylvania.Meehan, a Pennsylvania corporation, with its principaloffice located at Conshohocken, Pennsylvania, is en-gaged in the construction management business. Duringthe 12-month period preceding March 10 in the course ofits operations it received goods and materials, valued ins The General Counsel's unopposed motion dated Auqust 16 to correctthe transcript is hereby granted except for the correction sought on page86, line 3 to change a quotation mark to "All" since no quotation markappears there.4 Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcess of $50,000, directly from suppliers located outsidethe Commonwealth of Pennsylvania.Master, Hospital Building, Fastrack, Catalytic, andMeehan are each employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLaborers Local Union 332 a/w Laborers InternationalUnion of North America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundMaster, Hospital Building, Fastrack, Catalytic, andMeehan were all engaged in construction projects atPhiladelphia, Pennsylvania. Master's construction projectwas located in the 7900 block of Germantown Avenue(herein referred to as the Germantown jobsite). HospitalBuilding was involved in the construction of a rehabilita-tion project at City Line and Monument Avenues (hereinreferred to as the City Line jobsite). Fastrack was en-gaged in refurbishing work at 47th and Walnut Streets(herein referred to as the Walnut jobsite). Catalytic wasperforming work at a construction project at 28th Streetand Passyunk Avenue (herein referred to as the Pas-syunk jobsite). Meehan was working on a constructionproject located at 6300 Chew Avenue (herein referred toas the Chew jobsite).These five employers all had collective-bargainingagreements with the Respondent. This was the collec-tive-bargaining agreement between the General BuildingContractors Association, Inc. (herein referred to as theAssociation) and the Laborers' District Council of theMetropolitan Area of Philadelphia and Vicinity.Article II, section 1 of that agreement provides, in per-tinent part, as follows:Employer, when doing work in any of the Coun-ties covered as aforesaid and serviced by any LocalUnion of the Laborers' District Council, reservesthe right to use his or its key employees, provided,nevertheless, that each such Employer shall endeav-or to employ on each job a fair representation ofemployees from the geographical area in which thework is located, subject to the provisions of ArticleIII hereof, and who qualify for such employment.Article III, section I which is the union-security provi-sion, provides, in pertinent part, that the Laborers' Dis-trict Council on behalf of its member unions agrees atthe request of the Employer to furnish competent labor-ers to the Employer. The employee after working for atleast 7 days is required to then become and remain aunion member in good standing.The Respondent does not have an exclusive hiring hallwith either Master, Hospital Building, Fastrack, Catalyt-ic, or Meehan and employees can be hired directly bythose employers at the jobsites.According to the Respondent's field representative,Samuel Staten Jr., the Respondent does refer employeesto jobs. However, in order for the employees to sign upfor the job referral book and to be referred they have tobe members of the Respondent.B. Joseph Barbour's TerminationJoseph Barbour was a member of Laborers Local 135in Norristown but had been suspended for nonpaymentof dues.Following his attempts to obtain employment withMeehan on the Chew jobsite by contacting their officeBarbour stated about January 14 Artis Ore, who wasMeehan's project manager but did not testify, called andoffered him a job there which he accepted and told himto report to work on Monday, January 17. During theconversation pursuant to Ore's inquiry about whether hewas a union member and had a card he informed Ore hewas and had a card out of Laborers Local 135.On January 17, Barbour reported to the Chew jobsite,filled out a W-4 form, and began work when work start-ed about 7:30 or 8 a.m.Barbour testified that about 10 a.m. that day he ob-served the Respondent's field representative Staten arriveat the jobsite and, after talking to a few of the approxi-mately 20 persons gathered in front of the superintend-ent's office, go in the office. About lunchtime the laborforeman informed Barbour to go to the superintendent'soffice which he did where only Meehan SuperintendentJames Mooney, Staten, and himself were present. Statenasked him whether he had a union book and if he were amember of the Respondent. After informing Staten hehad a union book and was a member of Laborers Local135 Staten said "Okay" and excused him from the roomat which time he returned to work. Mooney did notmake any statements during this meeting.Superintendent Mooney denied recalling having a con-versation with Staten, Barbour, and himself together inhis office that day. While he acknowledged having aconversation with Staten he denied it pertained to Bar-bour. According to Mooney he and Staten talked aboutgetting help and Staten was more or less helping him dis-perse the people who were there looking for work andthat Staten had told him he had talked to the crowd ofpeople outside the office seeking employment and if heneeded any help to call the office and he or someonewould be glad to give him a hand. Mooney said he didnot have a steward on the job and from the beginning ofthe job both Staten and the Respondent Field Represent-ative Louis Walton had helped them to get people towork and get proper laborers on the job and they wouldpolice the cards to see that the people had union cards.Mooney upon being questioned whether this had refer-ence to Respondent's union cards answered "whateverunion cards."Field Representative Staten, who contended Meehanhired laborers however it wanted to and was free underthe contract to hire who it wished to,sacknowledged5 Staten explained when jobs occur in the Philadelphia area it is hisbelief the Respondent should have fair representation; however, there isno set number.368 LABORERS LOCAL 332 (MASTER MASONRY)going to the jobsite that day but stated it was in responseto a call from Superintendent Mooney who wanted himto talk to the members blocking the entrance to thedriveway rather than calling the police. Staten deniedgoing to the jobsite to check cards, but said while therehe did ask Mooney who was employed there whereuponMooney told him all the people working were unionmembers. Staten said he did not remember any membersof Local 135 being on the job.Staten further testified he told a group of people out-side the office which included some of the Respondent'smembers that was not the place to gather seeking em-ployment and when the man was ready to hire he wouldhire but the man was ready to call the police if they didnot disperse, whereupon the crowd then dispersed. Hethen informed Mooney he had talked to the people and ifthere was any further trouble to call him.Barbour testified that about 3 p.m. that same day thelabor foreman came, gave him his check, and told himhe was laid off. The foreman also said it was none of hisdoings.6Barbour stated he then talked to SuperintendentMooney who informed him he was terminating him be-cause they had come to some sort of an agreement withthe Union and it was not because of anything wrongwith his work or work habits.Superintendent Mooney, however, testified he wrotethe check to lay off Barbour. His reason was after beingtold by someone, he did not know who, that Barbourwas from a different local he contacted his office in Con-shohocken and reported someone had told him that hehad a member of Laborers Local 135 on the job where-upon his office told him they had other employment inConshohocken which would be that person's local.Staten denied requesting Mooney to terminate Barbouror that the subject was brought up and Mooney, whocorroborated Staten's testimony, further denied Statenhad made any kind of threats that would induce him toterminate Barbour.About a week after his layoff Barbour was rehired byMeehan on another jobsite located in Conshohocken.To the extent the testimony of Barbour conflicts withthat of Superintendent Mooney and Field RepresentativeStaten concerning these conversations, I credit Barbourwho I find was a more credible witness. Apart from myobservations of the witnesses the testimony of bothMooney and Staten was contradictory, vague, and im-plausible.C. Gunzer Beaufort's LayoffGunzer Beaufort, a member of Laborers Local 57 inPhiladelphia, was employed as a laborer by Master onthe Germantown jobsite for approximately 4 to 6 weeks.He was hired by Master at the jobsite after being in-formed by a friend who took him there that they neededhelp.About November 30, 1982, Beaufort testified that Re-spondent Field Representative Walton came to the job-site where they were working on the second floor of thebuilding, called all the laborers together stopping them6 The foreman did not testify and this statement by the foreman wasnot offered for the truth of such statement.from working, and told them to come down to thecourtyard which they did. There Walton checked theirunion books and said they did not have enough membersfrom Local 332 there. Walton then went and talked toAnthony Nolfi who was the acting job foreman and wasin charge of the job for Master.Both Nolfi and Michael Bennett, who was Master'slabor foreman on the jobsite, corroborated Beaufort's tes-timony about Walton stopping the laborers from workingand checking their union books in the courtyard. Bennettalso stated that after Walton checked their books he saidthere were not enough guys from Local 332 on the joband that was going to be a problem.Nolfi testified after this occurred he asked Waltonwhat was going on whereupon Walton said he hadcalled the men off the job because there were not suffi-cient Local 332 men on the job. Walton also said hewanted men from Local 332 to work on the job and howit was accomplished was up to Nolfi. Upon askingWalton to put the men back to work and telling himthey would discuss it and see what they could do Waltonreplied he was not going to put them back to work untilthis thing was settled unless Nolfi wanted pickets on thejob. Nolfi denied they wanted pickets and said theywanted to settle the thing amicably.Nolfi stated he then contacted Joe Washkill,7who is arepresentative of the Association which negotiated thecollective-bargaining agreement with the Respondent,explained to him what had happened and then handedthe telephone to Walton who talked to Washkill. AfterWalton finished talking to Washkill, Nolfi stated he againtalked to Washkill who informed him Walton was goingto send him a steward for the job because they did nothave any steward from the Respondent and Washkillsuggested this might settle the matter. According toNolfi the laborers then went back to work on that basisafter the work stoppage for which the laborers got paidhad lasted about an hour and a half. However, Waltoninformed him if more manpower from Local 332 was notemployed later there would be pickets on the job.Field Respresentative Walton acknowledged going tothe jobsite that day and getting the laborers together inthe courtyard and checking their union books but deniedhe engaged in any work stoppage or threatened to,claiming that the laborers returned to work after theircards were checked. Walton' explained he had gone tothe jobsite after receiving a call from an unemployedmember of the Respondent about Master, whom themember wanted to work for, hiring some additional la-borers. Walton stated he had previously talked to Masterwhich had three men from other local unions when thejob started and under their collective-bargaining agree-ment Master was entitled to hire its key employees.Walton's version of his conversation with Nolfi waswhen Nolfi asked him why he was checking the cardsand holding up the men he explained he had previouslytold Nolfi if he needed additional men other than his keyemployees that Nolfi would serve Walton by helpinghim have some kind of representation on the job. He ex-' Washkill did not testify.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplained he was just carding the men who he would sendback to work which was his right and if Nolfi had anyobjections they could both call the Association afterNolfi had informed him he was associated with it. Nolfithen called Washkill, who Walton also talked to, tellinghim he deserved some sort of fair representation, oneman, whereupon Washkill agreed. Nolfi, after talking toWashkill, informed Walton he would put a man on.Walton denied making any demands that Nolfi put a manon, stating all he asked for' was fair representation.Walton, who denied having anyone from the Respondentemployed on the job, stated the laborers there were paid-up members from other locals and that he specificallyasked Nolfi not to lay anyone off because they weremembers in good standing from different locals where-upon they agreed to put a man on from the Respondent.Under cross-examination Walton acknowledged hewanted at least one member of the Respondent hired onthe jobsand that he told Nolfi if he had any Local 332members there he would not have any objections forNolfi to bring one to the job so it would not make himlook bad in front of his members. According to Waltonhe was looking bad and the concerned member who hadcomplained was right there.I credit Nolfi, whose testimony was corroborated inpart by both Beaufort and Bennett, rather than FieldRepresentative Walton whom I discredit. Besides my ob-servations of the witnesses Walton's overall testimonywas inconsistent and did not appear plausible.Beaufort testified later that same day after he returnedto work, Foreman Bennett told him the Company wouldhave to lay off a couple of men. Beaufort worked therest of that day and the next day, December 1, heworked half a day at which time he and another employ-ee were laid off by Foreman Bennett who told themthey were being laid off.Following his layoff Beaufort stated he went to theRespondent's office that same day and told Field Repre-sentative Walton he had been laid off because of him.Although Beaufort stated he was unable to rememberWalton's exact response Walton did mention having menwho needed jobs.Nolfi acknowledged that Beaufort and another em-ployee were laid off work and stated his discussion withWalton somewhat influenced them to lay Beaufort off.While Nolfi also claimed Beaufort would have been laidoff within a day or two later because they were gettingto the end of the job he also acknowledged that within aday or two later as a result of his discussion with Waltonan employee representing the Respondent as the stewardwas hired on the job along with another laborer whowas with him.Nolfi denied Walton told him to lay anyone off orwanted anyone laid off or discharged because they werenot members of the Respondent or that Walton told himhe wanted Beaufort fired because he was not a memberof the Respondent.I Walton explained although Nolfi used the word "steward" it was justa man he wanted so he could have fair representation.D. The Refusal to Hire Larry JohnsonLarry Johnson, who was not a union member, testifiedon January 5 he went to the City Line jobsite seeking toobtain employment as a laborer with Hospital Building.The previous day his uncle Sam Johnson, who is amember of the Respondent and worked on the jobsite,informed him they might be hiring. After arriving at thejobsite he went to where the laborers gathered and wastold by someone to go over the boss' trailer which hedid. There he stated one of the bosses, who he believedwas named Joe Krause,9instructed him to fill out a W-4form which he did and told him before starting work tosee the Respondent's steward, who was Robert Bey, anda certain foreman.According to Foreman Kulwein the previous daywhile he was on his way to find the steward or a fore-man to call the Respondent's hall for five men one of hislaborers, Sam Johnson,'°informed him his nephew hadjust gotten out of the service and needed a job. AfterSam Johnson pursuant to his inquiry told him that hisnephew was a member of the Respondent and had abook he informed Johnson that he was on his way to seethe steward and they needed at least five men the nextday and to tell his nephew to come in the next morning.Kulwein also stated one of his supervisors who he hadasked told him they could also use an additional man.The next morning Kulwein stated Larry Johnson andanother fellow came to the jobsite and after being intro-duced to him by Sam Johnson, he sent them along withthe five other new employees to see shop steward Beywho would check their books and sign them up. He alsotold Bey to bring them back to the trailer during thecoffee break and they would fill out their W-4 forms.Larry Johnson testified that steward Bey gathered theapproximately 60 employees there together and informedthem they were going into the building and start work.While proceeding through the building Bey would tellemployees in the group which foremen, some of whommet them, to see. Bey then asked the few remaining em-ployees in the group including him if they had unioncards. One or two of the employees pulled out unioncards and Johnson informed Bey he did not have a unioncard. Bey then took Johnson, and another employee whodid not have a union card, up a little further and in-structed them to wait. About 15 minutes later Bey re-turned and told both of them he could not let them go towork because they did not have a union card and theycould go and wait in the lobby for the union representa-tive to talk to them.Steward Bey acknowledged informing Johnson andthe other employee who did not have union cards towait. Bey, who denied having the authority to putanyone to work, stated he then went and told ForemanKulwein the two employees did not have cards where-upon Kulwein said he was not aware of that and that's it.Kulwein, however, testified when Bey brought the five9 Hospital Building's labor general foreman, George Kulwein, deniedthere was any one there named Joe Krause; however, the general super-intendent's name was Robert Krause who did not testify.1' Kulwein hired Sam Johnson directly at the jobsite without comingthrough the Respondent's hall.370 LABORERS LOCAL 332 (MASTER MASONRY)employees to him to fill out the W-4 forms"I he askedBey what happened to Johnson and the other employee.Bey told him they did not have a book and mentionedsomething about they could not work or would not beable to work or would have to go to the hall but saidthey were not going to be on the job and they were notmembers of Local 332 or any other laborers' local. Kul-wein apologized stating the uncle had told him theywere members of Local 332 and had books. Kulwein,who denied actually hiring Johnson himself, or seeingJohnson except when he first talked to him that morning,denied either he or the Company told Johnson he couldnot work.I credit Kulwein rather then Bey. Kulwein's testimonyis also consistent with what Bey told Johnson about notworking and I credit Johnson's testimony also.Bey said he then returned to the lobby where Johnsonand the other employee were waiting and told them theywould have to wait and see Field Representative Staten.Bey described the procedure and past practice; beforenew employees were officially hired they had to see himfirst and have their union cards checked and those em-ployees who had cards he would just tell the foremanthey were all right and could go to work and those em-ployees would be sent by him to the superintendent'soffice where they signed W-4 forms and completed thenecessary paperwork. However, those employees whoseunion cards were not in order he would tell them theyhad to see Field Representative Staten and he wouldinform the labor general foreman they did not havecards.When Field Representative Staten came to the jobsitea couple of hours later Johnson stated he saw him talk tosteward Bey and then Staten told him he could not letthem work because he had over 300 union members outof work and he was going to get them in before hewould take them off the street and that he had just calledup two members to come in for the job Johnson was ap-plying for.Field Representative Staten denied telling Johnson hecould not work on the job or that Johnson's working onor attempting to work on the jobsite was even men-tioned. His version was while he was on the jobsite onJanuary 5 on other business steward Bey approachedhim with Johnson and another man who Bey saidwanted to talk to him. Johnson then started asking Statenhow he would go about getting in the Union. After tell-ing Johnson he would have to obtain a job Johnson men-tioned somebody, whom he refused to identify, hadpromised him a job and was hiring and said they weregoing to hire him and he had gotten out of bed thatmorning and Staten was trying to tell him he could getinto the Union. He said he then told Johnson he had toget a job first before he talked about the Union. Bey,who claimed he overheard part of the conversation,stated he heard Staten tell them they had to have a jobto get into the Union whereupon one of them said youhave to have a job to get into the union and you cannotLI Kulwein acknowledged Johnson could have gone to the trailer ear-lier while he was out and that Krause may have gotten someone to signthe W-4 form.get into the Union until you have a job and when thegeneral foreman was told they did not have cards he nolonger had any desire to hire them.Johnson further testified as he was getting ready toleave the jobsite he informed his uncle, Sam Johnson,they were not going to let them work. His uncle thenwent over and talked to Staten and he overheard hisuncle tell Staten he did not have the right to stop himfrom going to work after the Company had hired himand he had filled out the W-4 form whereupon Statentold his uncle if he had done something wrong to take itto the Labor Board.Staten denied Sam Johnson said anything to him aboutwhy his nephew could not work on the job but statedSam Johnson only asked him why his nephew could notget a union card.To the extent the testimony of Johnson conflicts withthat of union steward Bey and Field RepresentativeStaten I credit Johnson rather than Bey and Statenwhom I have previously discredited.E. Refusal to Hire Calvin HillCalvin Hill, who was not a union member, was con-tacted on Tuesday, January 25, by Earnest Arnold aboutworking as a laborer on the Walnut jobsite and instruct-ed to meet Arnold on the jobsite that Wednesday so hecould get his guys lined up to begin work Thursday.Arnold, with whom Hill had previously worked onother jobs and did not testify, was identified by Fas-track 12Construction Superintendent Philip Miller asFastrack's demolition foreman on the Walnut Jobsite.Miller, who said he had authorized Arnold to hire labor-ers on that jobsite, stated Arnold had hired some labor-ers who had previously worked for Arnold before andthat other laborers had been sent there by RespondentField Representative Staten.The next day Hill stated he reported to the jobsiteabout 7 a.m. There were about 15 or 16 persons standingaround and Arnold informed them he was waiting forRespondent Field Representative Staten to come out.After Staten arrived and talked to Arnold, Arnold begancalling employees' names. Hill was the sixth employeecalled and Arnold introduced him to Staten and said hehad a guy named Sylvester who was supposed to workfor him but he was not there that day and to keep fromhaving any type of problem the next day if Sylvester didnot show up Hill would be his sixth man and wouldwork. Arnold also agreed to hire four additional employ-ees whom Staten would send to him from the Respond-ent's hall. Staten took down Hill's name, address, andtelephone number and told Arnold the arrangement wasokay but he could not hire anybody else except Hillwithout giving him a call.Both Respondent Field Representative Staten and theRespondent's steward on the job, Copland Smith, ac-knowledged such a hiring agreement arrangement wasmade with Arnold and according to Staten the next dayhe sent his four men to the jobsite."I Fastrack is a subsidiary of D.H. Dickstein Association.371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHill described the other five men hired by Arnold asmen who had all worked for Arnold before. Staten testi-fied that of these five men one had a union book, twowere suspended members, and two were new employeeswhom he signed up for the Respondent.Hill testified the next day on reporting to the jobsiteSylvester was not there and Arnold informed him hewas hired and to give him his W-4 form which he did.However, Arnold then mentioned all their dumpstershad not come in and that he was only going to use sixmen that day and for Hill to come back Monday whenthe dumpsters would be there so they could go to work.On Monday, January 31, Hill testified he reported tothe jobsite and after informing Arnold pursuant to his in-quiry he was ready to go to work Respondent stewardSmith came and asked him if he had a union card. Heinformed Smith he was not in the union but an agree-ment had been made between Staten and his boss that hewas going to work and gain entry into the union after somany days. Arnold, who was present, also informedSmith it had been agreed with Staten that Hill would behis sixth man and would work for him. Smith, however,said the man, apparently referring to Staten, had not toldhim anything about it and stated Hill could not work.Smith then said he would have to get Staten on the tele-phone and for Hill to stay there and wait for Staten.About 9 a.m. Smith informed Hill, who was still waiting,that Staten would be out later on but indicated Statenhad said Hill could not go to work. Hill then reported toArnold, who asked him why he could not work, thatSmith had told him Staten said he could not work.Arnold told Hill to do whatever Smith said and hewould have to wait until Staten came out but said he didnot understand why he could not work when the agree-ment had been made. Hill remained at the jobsite untilquitting time that day without working, however, Statendid not come to the jobsite.The next day, February 1, Hill stated he returned tothe jobsite at 7 a.m. and again waited. Respondent stew-ard Smith told him Staten would be out there that day.Hill also told Arnold he wanted to work and Smith hadsaid Staten was coming out whereupon Arnold told himas soon as they could get ahold of Staten they would getthe thing resolved.Steward Smith, who said as steward he is responsiblefor checking the union books of laborers when they arefirst employed and had been told Hill was not a unionmember, denied he ever objected to Hill being hired orthat anyone from the Respondent had requested Hill notbe placed on the job and he also denied telling Hill hehad spoken to Staten. Rather, he testified that a coupleof days after the job started Hill approached him aboutwanting to be hired on the jobsite and when he couldnot get any clarification that Arnold had hired him hetold Hill he had no authority and to see SuperintendentMiller. According to Smith when Hill reported Superin-tendent Miller had said he was not doing any hiring hetalked to Miller himself who confirmed it. However,about 30 minutes later Smith stated after he saw Millerhire a laborer, Robert Mackie, who is a member of theRespondent and who was hanging around the job, hecomplained to Smith he was not authorized to do thatbecause Hill was supposed to have been hired next.Miller hired Mackie anyway and told Smith that Smithdid not have anything to do with the hiring because hehimself was doing all the hiring and if Smith wanted tostay there to stay in his position as steward.I credit Hill instead of steward Smith. Besides my ob-servations of the witnesses in discrediting Smith his owntestimony regarding his conversation with Hill is incon-sistent with his acknowledgment of the hiring agreementmade between Staten and Arnold to hire Hill.Later that same morning Hill testified he went to theRespondent's hall after calling and being informed FieldRepresentative Staten would be there. Upon seeingStaten outside the hall and mentioning his name andasking whether Staten remembered him, he said he wassupposed to go to work but Staten's steward would notlet him. Staten's only response was his boss had changedit.Field Representative Staten, who was aware Hill wasnot a union member, denied telling anyone Hill could notwork or requesting the Company not to hire Hill. Statenacknowledged having a conversation with Hill at the Re-spondent's hall but denied Hill mentioned there was anagreement under which he was to be hired or that Hillmentioned he was not working at the jobsite. His versionwas this conversation occurred the day after the jobstarted and Hill had come there and told him he wantedto join the Union. When Hill pursuant to his inquirystated he did not have a job he told Hill he could not getinto the Union until he did. Hill mentioned he did notsee how he could go to work and he had not been calledwhereupon he said he reminded Hill just to say he wasthe next man. He then told Hill he was not going to givehim a card until he was sure Hill was on the job workingwhich never came about.I credit Hill rather than Staten whom I have previous-ly discredited.According to Staten when he went back to the jobFastrack had hired more laborers and Arnold did nothave any control over hiring whereupon he told Super-intendent Miller that Hill was supposed be the next guyhired. However, Miller denied they had anything to dowith Arnold's commitments which were no good as faras they were concerned and they now did all the hiringand would hire who they wanted.Superintendent Miller, whom I credit, acknowledgedHill was hired by Arnold to work on the jobsite butnever did. He denied Staten mentioned to him he had anagreement with Arnold about Hill being the next laborerto be hired. He did state he had a conversation withStaten on January 27 during which Staten mentioned hehad an agreement with Arnold as a contractor1s and in-sisted Miller had to live up to it and hire only membersof Local 332 stating this was his area and they had to beLocal 332. He informed Staten that Arnold was only anemployee at Fastrack and was not a contractor and anyagreement Arnold might have with the Union was void.'s Staten testified that Arnold, who had previously worked as a con-tractor, had introduced himself to Staten as the demolition contractor onthe job.372 LABORERS LOCAL 332 (MASTER MASONRY)Miller stated Staten also mentioned shutting down be-cause of proper representation.Miller testified he then reported the matter to his bossDave Dickstein who later came to the job and he be-lieved an agreement, the terms of which he had noknowledge, was reached between the Respondent andDickstein because the matter was resolved and the jobstarted.Miller denied Staten.told him to discharge Hill or notto hire or to terminate anyone. He also denied either heor anyone from the Company to his knowledge had toldHill he could not work.Hill, who filed his charge with the Board on February4, stated afterwards Staten got him a job on the samejobsite working for a plumber and he was hired onMarch 3. Staten acknowledged getting Hill a job claim-ing he did it as a favor because Hill had complained howmuch he needed work and it seemed Arnold was on thejob and did promise Hill a job but Arnold was kicked offthe job and Hill still did not get employment.F. Termination of Ronald GriffinJohn Hitchens, who is the job superintendent for Cata-lytic on the Passyunk jobsite and does the hiring of em-ployees, testified that on January 17 following a requestfrom the Philadelphia Gas Works his Company neededto hire two additional laborers on the jobsite. After un-successfully attempting to contact the Respondent's hallhe asked his foreman, Warren Griffin, if he knew of any-body out of work because they needed two men the firstthing the next day. When Griffin mentioned his brotherRonald Griffin, who was also a member of the Respond-ent, he instructed Foreman Griffin to tell his brother tobe there and he would contact the Respondent andadvise them what he had done.Foreman Griffin, who corroborated SuperintendentHitchens' testimony, further stated Hitchens said hewould get the second man from the Respondent. He alsotestified that evening he informed his brother RonaldGriffin about the job offer.Ronald Griffin, who accepted the job offer, stated thaton January 18 he reported to the jobsite at which timehe was introduced to Superintendent Hitchens who in-structed his brother to take him to the shanty and laterto fill out a W-4 form. Between approximately 7:10 and7:15 a.m. after Ronald Griffin had changed into his workclothes Hitchens came and told Foreman Griffin heneeded to see him and his brother whereupon they wentto Hitchens' office. Both Foreman Griffin and Superin-tendent Hitchens corroborated Ronald Griffin's testimo-ny which I credit.Foreman Griffin, whose testimony was corroboratedby Ronald Griffin, stated at the office Hitchens toldthem he could not hire his brother because he had talkedto Field Representative Staten who had told him all themen had to come from the union hall off the book so hecould not hire him. Upon asking Hitchens why Statenwould tell him something like that, Hitchens deniedknowing but said to tell his brother to go to the Unionand see Staten because Staten wanted to talk to him.Superintendent Hitchens acknowledged having such aconversation with them. He testified that on calling theRespondent's hall that morning and explaining to FieldRepresentative Walton what he had done Walton toldhim Griffin had no business being there and he hadpeople out of work and the laborers came out of his halland he would send him two men. Walton also told Hit-chens he would have to talk to his boss, Field Represent-ative Staten.Hitchens then talked to Staten and told him what hehad done and that he had Ronald Griffin there andneeded one more man to fill a request and mentioned hehad been to the hall the day before. Staten's responsewas they had an exclusive hiring hall and everybody wasreferred out of their hall and he had men he could sendhim who were out of work and he would send him twomen to fill the job. Hitchens then asked Staten what hewould like for him to do with Griffin and whether to puthim to work or to send him to the hall. Staten instructedhim to tell Griffin to come to the hall where he wouldbe waiting to see him. Hitchens also testified it was atthat time as discussed supra he called Foreman Griffinand Ronald Griffin into the office and explained whathad happened.Within less than an hour and a half later, Hitchensstated two laborers came to the jobsite from the Re-spondent's hall who he hired. Foreman Griffin statedthey reported to the jobsite between 8:30 and 9 a.m. withreferral slips14from the Respondent and were put towork.Hitchens, who acknowledged he hired employees fromany place and denied there was an exclusive hiring hall,gave as his reasons for not letting Ronald Griffin workwas because he respected the request of Field Represent-ative Staten and the Respondent because he had a goodrelationship with them and Catalytic tried to keep agood working relationship with the Union.Both Field Representatives Walton and Staten ac-knowledged talking to Superintendent Hitchens whocalled on January 18. However, their versions of theconversations differed.Walton testified that between 6:30 and 7 a.m. he hadreceived a telephone call from Robert Henderson whohe said was the steward1son the Passyunk jobsite re-questing two laborers and Henderson also told him hehad been told by Hitchens to call the Union and he wasauthorized to do so. He then dispatched two laborers,Oscar Diaz and Rodney Carter, from the book and theyleft the hall.About 10 or 15 minutes later Walton stated that Super-intendent Hitchens called and said he had a man RonaldGriffin whom he wanted to put to work. He informedHitchens that Griffin was not one of the guys he hadsigned off the book and he told him he would send twomen. ' Pursuant to Hitchens' request he then let him talk" Foreman Griffin denied ever seeing referral slips on their jobbefore.is Walton acknowledged he did not know who had appointed Hender-son steward and denied it was him or his district.'6 Walton subsequently stated he told Hitchens he had received a callfrom the steward and the men were on their way.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Staten. Walton denied telling Hitchens the men had tobe hired out of the Respondent's hall and also stated heknew Ronald Griffin was a member of the Respondentand claimed if Griffin could have gotten a job there itwould have been fine with him.Field Representative Staten testified that Hitchens toldhim there were two men on the way to the job and heneeded only one because he had a guy there on the jobhe wanted to put on. When Hitchens, pursuant to his in-quiry, said he had requested two people and had open-ings for two he told Hitchens the steward had called andordered the two guys. Upon Hitchens saying he had re-quested two people but now he had a guy there hewanted to put on, he informed Hitchens since he had re-quested two employees and they had been dispatchedHitchens would have to pay a 4-hour penalty forshowup time for one of the guys if he did not want toput him to work. Although Hitchens first said he wasnot going to pay the 4 hours, after he told Hitchens notto take another step until there were more answers, Hit-chens indicated he would put the man to work instead.Staten denied Hitchens mentioned Ronald Griffin'sname or knowing the name of the man Hitchens wantedto hire or that Hitchens had asked him what to do withthe other man. He also denied demanding that anybodybe terminated or not employed.I credit the testimony of Superintendent Hitchens re-garding these conversations rather than Field Represent-atives Staten and Walton for reasons previously given.Robert Henderson, who testified that on starting towork for Catalytic in January he was informed by FieldRepresentative Staten'7that he would be the temporarysteward, stated on January 18 he called the Respondent'shall about 6:15 a.m. from his home and informed FieldRepresentative Walton two men were needed on the jobat Catalytic and subsequently Carter and Diaz reportedand were employed. According to Henderson, on theprevious Friday Foreman Griffin had told him theywould probably need two men on the following Mondayafter Foreman Griffin said he had spoken to the superin-tendent and had called the Respondent's hall and couldnot get an answer. He stated he informed Foreman Grif-fin he would call that Tuesday himself. On cross-exami-nation Henderson acknowledged he did not recall ifForeman Griffin had told him directly to call the halland when he got to the job Ronald Griffin was alreadythere. He further acknowledged Catalytic had refused torecognize him as being the steward.Foreman Griffin testified Henderson worked as a la-borer on his crew. He denied Henderson was a stewardprior to January 18 or telling Henderson the Companyneeded two additional laborers or that he had askedHenderson to call the hall or that Henderson told him hewould call the hall.Henderson did not impress me as being a credible wit-ness and I credit Foreman Griffin instead whose testimo-ny is supported by Superintendent Hitchens.According to Foreman Griffin if men are needed Hit-chens calls the hall and on occassions he has asked him ifhe knows of anyone he wants to bring in." Staten did not testify he had appointed Henderson.Ronald Griffin testified he went to the Respondent'shall later the same day asked for Staten but was told hewas out. While there Field Representative Walton askedhim what the problem was whereupon he told Walton hehad just gotten kicked off the job there. Walton in-formed him he had talked to the superintendent andGriffin would have to talk to Staten and it was out of hishands. Walton also mentioned something like the Uniondid not knock him off the job. Ronald Griffin did nottalk to Staten but instead left the hall and went to theBoard where he filed the charge. Field RepresentativeWalton did not deny having such a conversation withRonald Griffin.Foreman Griffin credibly testified that the same dayhe called Field Representative Staten and asked him whyhe could not hire his brother. Staten then asked if hisbrother was a member of the Respondent and on tellingStaten he was Staten said he would have to come off theunion books from the union hall. He then asked Statenwhen this new thing started where you have to comefrom the union hall because they could solicit their ownwork. Staten's response was that was the way it goes andhe would have to come from the union hall.Foreman Griffin also stated the latter part of thatweek Field Representative Staten came to the jobsite andsaid he had made a mistake and his brother could comeback to the job and work. Griffin denied however, beingunable to contact his brother.Ronald Griffin later received a letter from the Re-spondent. This letter from Field Representative Statendated January 26 apologized to Ronald Griffin for the in-convenience. It also denied Staten had told Warren Grif-fin that Ronald Griffin could not work and further statedthe contractor had never informed him Ronald Griffinwas a union member and that he had told the contractorif he put him to work he had to join the Union. Theletter requested Ronald Griffin to contact Staten.Superintendent Hitchens stated that Staten later cameto the jobsite and informed him to get rid of one of themen he had sent and to hire Ronald Griffin instead; how-ever, he had refused. According to Hitchens the joblasted until January 30 when his need for laborersended. 1 8G. Analysis and ConclusionsThe General Counsel contends, contrary to the Re-spondent's denials, that the Respondent violated Section8(b)(l)(A) and (2) of the Act by discriminatorily causingcertain employers including Master, Hospital Building,Fastrack, Catalytic, or Meehan not to hire Johnson orHill, to lay off Beaufort, or to terminate Griffin or Bar-bour because they were not members of the Respondentor in the case of Griffin because the Respondent believedhe was not a member of the Respondent.Section 8(b)(1)(A) of the Act prohibits a union fromrestraining or coercing employees in the exercise of therights guaranteed in Section 7 of the Act. Section 8(b)(2)of the Act prohibits a union from causing or attempting"8 The record does not establish whether any laborers worked afterthat date.374 LABORERS LOCAL 332 (MASTER MASONRY)to cause an employer to discriminate against an employ-ee in violation of Section 8(a)(3) of the Act.Under Section 8(b)(2) of the Act when a union pre-vents an employee from being hired or causes an em-ployee's discharge thereby demonstrating its influenceover the employee and its power to affect his livelihoodthere is a presumption the effect of such action is to en-courage union membership on the part of all employeeswho have perceived that exercise of power. However,such presumption may be rebutted where facts show theaction taken by the union was necessary to the effectiveperformance of its function of representing its constituen-cy. Operating Engineers Local 18 (William F. Murphy),204 NLRB 681 (1973), enf. denied after remand 555 F.2d552 (6th Cir. 1977).The evidence supra with respect to Joseph Barbour,who was a member of Laborers Local 135, establishes hewas hired by Meehan as a laborer on the Chew jobsiteand began work on January 17, 1983, and was laid offwork the same day he began following a visit to the job-site by Respondent Field Representative Staten. Al-though Barbour credibly testified Meehan Superintend-ent Mooney informed him he was terminating him be-cause they had come to some sort of an agreement withthe Respondent and Mooney admitted Barbour was ter-minated at the direction of his office after he had report-ed to them he had a member of Laborers Local 135working on the job and they had indicated they hadother employment in Local 135's jurisdiction, absence ashere any evidence to show the Respondent made any de-mands on Meehan to lay Barbour off, as both Meehanand the Respondent deny, or evidence to show an agree-ment had actually been reached between Meehan and theRespondent regarding Barbour, or to employ only theRespondent's members on the jobsite, I find the evidenceis insufficent to establish that the Respondent eithercaused or attempted to cause Meehan to discriminateagainst Barbour by terminating him on January 17, 1983,because he was not a member of the Respondent therebyviolating Section 8(b)(1)(A) and (2) of the Act.Regarding Gunzer Beaufort the findings supra showthat Beaufort, who was a member of Laborers Local 57,was hired directly by and worked for Master as a laboreron the Germantown jobsite for 4 to 6 weeks. His layoffoccurred the day after Respondent Field RepresentativeWalton came to the jobsite and caused a work stoppageof Master's laborers because he claimed Master did nothave enough of the Respondent's members working onthe job. Following threats by Walton to Master JobForeman Nolfi about not putting the laborers back towork until the thing was settled unless Nolfi wantedpickets on the job, Nolfi subsequently agreed to hire asteward from the Respondent and acknowledged his dis-cussion with Walton influenced them to lay Beaufort off.Walton indicated to Beaufort he was laid off because theRespondent's members needed jobs. Although Nolfi con-tended Beaufort would have been laid off within a dayor two anyway because they were getting to the end ofthe job not only was the steward hired after Beaufortand another laborer were laid off but another laborer ac-companying the steward was also hired along with thesteward. Further, there was no showing the hiring ofBeaufort by Master 4 to 6 weeks earlier was in violationof Master's collective-bargaining agreement with the Re-spondent or at the time of this incident that agreementwas being violated. The agreement itself provided forhiring a fair representation of employees from the geo-graphical area rather than the Respondent's members asthe Respondent argues in its brief. Based on such evi-dence I find the Respondent caused Master to discrimin-atorily lay off Beaufort on December 1, 1982, because hewas not a member of the Respondent and the Respond-ent thereby violated Section 8(b)(1)(A) and (2) of theAct.Insofar as Larry Johnson, who was not a unionmember, is concerned the evidence supra shows that onJanuary 5 when he attempted to go to work for HospitalBuilding on the City Line jobsite Respondent stewardBey, who checked new employees' union books beforethey were officially hired, refused to let him go to workon learning he did not have a union book and giving asthe reason he did not have a union card. Bey informedHospital Building Labor General Foreman Kelwein, whohad indicated to Johnson he was being hired, that John-son did not have a union book and was not a member ofthe Respondent or any other laborer's local and he couldnot work and was not going to be on that job as a resultof which Johnson was not hired. Field RepresentativeStaten further informed Johnson he could not let himwork because he had other union members out of workand he was going to get them in before he would hireanyone off the street and he had called members to takethe job Johnson was applying for. The fact ForemanKelwein may have been misled into believing Johnsonwas a member of the Respondent would not afford a de-fense to the Respondent since it was not Master but theRespondent which caused Johnson not to be hired.Based on such evidence I find the Respondent on Janu-ary 5 caused Hospital Building not to hire Johnson as alaborer on the City Line jobsite because he was not amember of the Respondent or any other laborers localand thereby violated Section 8(b1)I(A) and (2) of theAct.The findings supra with respect to Calvin Hill estab-lish that Fastrack Foreman Arnold had informed Hill,who was not a union member, that he was hiring him towork as a laborer for Fastrack on the Walnut jobsite.However, on January 31 when Hill attempted to beginwork the Respondent steward Smith on being told byHill pursuant to Smith's inquiry that he did not have aunion card he informed Hill in the presence of ForemanArnold that he could not work on the jobsite. This oc-curred notwithstanding both Hill and Arnold protestedto Smith that there had been an agreement with Re-spondent Field Representative Staten who admitted suchagreement was made that Hill would be employed byhim. Hill as a result of the Respondent's conduct did notgo to work as a laborer for Fastrack on the jobsite onthe job Arnold had hired him for. Further, Field Repre-sentative Staten demanded that Fastrack SuperintendentMiller only hire the Respondent's members on the job-site. Under these circumstances I find the Respondent onJanuary 31 caused Fastrack not to hire Hill as a laborer375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the Walnut jobsite because he was not a member ofthe Respondent thereby violating Section 8(b)(1)(A) and(2) of the Act.The findings supra with respect to Ronald Griffin,who was a member of the Respondent, establishes hewas offered and accepted a job by Catalytic on January17 to work as a laborer on the Passyunk jobsite begin-ning on January 18. However, after reporting to the job-site on January 18 to begin work Catalytic Superintend-ent Hitchens informed him he could not hire him. Thisrefusal by Hitchens resulted from demands made to himby Respondent Field Representatives Walton and Statenthat Griffin could not be hired because he had not beenreferred by the Respondent's hall notwithstanding therewas no exclusive hiring hall and employees includingmembers of the Respondent could seek their own em-ployment. It further appears from statements made byField Representative Staten to Foreman Griffin and inhis letter to Ronald Griffin that Staten was under the im-pression Ronald Griffin was not a member of the Re-spondent when he was denied employment. For thesereasons I find the Respondent caused Catalytic to termi-nate Griffin on January 18, 1983, because the Respond-ent did not refer him to the job and believed he was nota member of the Respondent thereby violating Section8(b)(1)(A) and (2) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of Master,Catalytic, Meehan, Hospital Building, and Fastrack havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow thereof.CONCLUSIONS OF LAW1. Master Masonry, Inc.; Meehan and Wineman, Inc.;Hospital Building & Equipment Company; Fastrack Con-struction Company, Incorporated; and Catalytic, Inc. areeach employers engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. Laborers Local Union 332 a/w Laborers Interna-tional Union of North America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. By causing Master Masonry, Inc. to discriminatorilylay off Gunzer Beaufort on December 1, 1982, becausehe was not a member of the Respondent; by causingHospital Building & Equipment Company not to hireLarry Johnson on January 5, 1983, because he was not amember of the Respondent or any other laborers local;by causing Fastrack Construction Company, Incorporat-ed not to hire Calvin Hill on January 31, 1983, becausehe was not a member of the Respondent; and by causingCatalytic, Inc. to terminate Ronald Griffin on January18, 1983, because the Respondent did not refer him tothe job and believed he was not a member of the Re-spondent, the Respondent thereby violated Section8(b)(1)(A) and (2) of the Act.4. The Respondent did not violate Section 8(b)(1)(A)and (2) of the Act by causing or attempting to causeMeehan and Wineman, Inc. to terminate Joseph Barbouras alleged.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the purposes of the Act.Accordingly, having found that the Respondent discri-minatorily caused Master Masonry, Inc. to lay offGunzer Beaufort on December 1, 1982; Hospital Build-ing & Equipment Company not to hire Larry Johnson onJanuary 5, 1983; Fastrack Construction Company, Incor-porated not to hire Calvin Hill on January 31, 1983; andCatalytic, Inc. to terminate Ronald Griffin on January18, 1983, it shall be ordered to make each of these fouremployees whole for any loss of wages and benefits theysuffered by reason of the Respondent's discriminationagainst them from the date of the Respondent's unlawfulconduct against them herein found until they are hiredor rehired as the case may be by their respective em-ployers named above to their former or substantialequivalent jobs or until they obtain substantially equiva-lent employment elsewhere. Further, the Respondentshall notify each of these employers in writing with acopy to the employee of that employer involved that ithas no objection to his being hired or rehired as the casemay be and affirmatively request that the employer hireor rehire the particular employee involved for the em-ployment which he would have had were it not for theRespondent's unlawful conduct, or for substantiallyequivalent employment.'9Loss of earnings shall be com-puted in the manner set forth in F. W Woolworth Co., 90NLRB 289 (1950), with interest thereon computed in themanner set forth in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).The Respondent shall also be ordered to expunge fromits records any references to the layoff, termination, orcausing not to be hired of Gunzer Beaufort, Larry John-son, Calvin Hill, and Ronald Griffin and to notify eachof them, in writing, that this has been done and that evi-dence of these unlawful actions will not be used as abasis for future personnel actions against them. Further,the Respondent shall also request Master Masonry, Inc.,Hospital Building & Equipment Company, Fastrack Con-struction Company, Incorporated, and Catalytic Inc. toexpunge from their files any references to the layoff, ter-mination, or causing not to be hired of Gunzer Beaufort,19 See Stage Employees Local 644 IATSE (King-Hitzig Production), 259NLRB 1415 (1982); and Sheet Metal Workers Local 335 (Zinsco ElectricalProducts), 254 NLRB 773 (1981).While such a remedy imposed here is not applicable to short term ortemporary jobs, Operating Engineers Local 406 (Ford. Bacon, d Davis Con-struction Corp.), 262 NLRB 50 (1982), the record here does not clearlyestablish these jobs were either short term or temporary.376 LABORERS LOCAL 332 (MASTER MASONRY)Larry Johnson, Calvin Hill, and Ronald Griffin and tonotify each of them, in writing, that this has been doneand that evidence of the unlawful actions will not beused as a basis for future personnel actions against themif these employers are willing. See Laborers Local 576(Arthur B. Myr Sheet Metal Ind., Inc.), 267 NLRB 631(1983).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed20ORDERThe Respondent, Laborers Local Union 332 a/w La-borers International Union of North America, AFL-CIO, Philadelphia, Pennsylvania, by its officers, repre-sentatives, and agents, shall1. Cease and desist from(a) Causing or attempting to cause Master Masonry,Inc.; Hospital Building & Equipment Company; FastrackConstruction Company, Incorporated; or Catalytic Inc.to lay off, terminate or not to hire Gunzer Beaufort,Larry Johnson, Calvin Hill, or Ronald Griffin or anyother employee in violation of Section 8(aX3) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition of em-ployment as authorized by Section 8(aX3) of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make Gunzer Beaufort, Larry Johnson, CalvinHill, and Ronald Griffin each whole for any loss ofwages and benefits suffered by reason of the discrimina-tion against them from the date of their layoff, termina-tion, or causing them not to be hired as herein found tothe dates of their reinstatement by the respective em-ployers Master Masonary, Inc., Hospital Building &Equipment Company, Fastrack Construction Company,Incorporated, or Catalytic, Inc. to their former or sub-stantially equivalent jobs or to the dates they secure sub-stantially equivalent employment with some other em-ployer in the manner set forth in that section of this De-cision entitled "The Remedy."'0 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) Notify Gunzer Beaufort, Larry Johnson, CalvinHill, and Ronald Griffin and their respective employersMaster Masonry, Inc., Hospital Building & EquipmentCompany, Fastrack Construction Company, Incorported,and Catalytic, Inc., in writing, that it has no objection tothe employment of these employees by their particularemployers involved and request that these employershire or rehire as the case may be these particular em-ployees.(c) Expunge from its files any references to the layoff,termination, or causing not to be hired of Gunzer Beau-fort, Larry Johnson, Calvin Hill, and Ronald Griffin andnotify each of them in writing that this has been doneand that the incidents involving this unlawful conductwill not be used as a basis for future personnel actionsagainst them.(d) Post at its office and other places where it custom-arily posts notices to members copies of the attachednotice marked "Appendix."21Copies of said notice onforms provided by the Regional Director for Region 4,after being signed by Respondent's authorized represent-ative, shall be posted immediately upon receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Forward signed copies of said notice to the Re-gional Director for Region 4, for posting by Master Ma-sonry, Inc., Hospital Building & Equipment Company,Fastrack Construction Company, Incorporated, andCatalytic, Inc., if willing, at all locations where noticesto employees are customarily posted.(f) Request Master Masonry, Inc., Hospital Building &Equipment Company, Fastrack Construction Company,Incorporated, and Catalytic, Inc. to expunge from theirfiles any references to the layoff, termination, or causingnot to be hired of Gunzer Beaufort, Larry Johnson,Calvin Hill, and Ronald Griffin and to notify each ofthese employees in writing that this has been done andthat evidence of the unlawful actions will not be used asa basis for future personnel actions against them, if theseemployers are willing.(g) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.2" If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."377